Exhibit 10.1

 

CONSENT UNDER LOAN AND SECURITY AGREEMENT

 

This CONSENT UNDER LOAN AND SECURITY AGREEMENT (this “Consent”) is dated as of
February 1, 2019, and is entered into by and among BLONDER TONGUE LABORATORIES,
INC., a Delaware corporation (“Parent”), R. L. DRAKE HOLDINGS, LLC, a Delaware
limited liability company (“Drake”, together with Parent, collectively the
“Borrowers”), BLONDER TONGUE FAR EAST, LLC, a Delaware limited liability company
(“Far East”, together with the Borrowers, collectively the “Credit Parties” and
each a “Credit Party”), the Lenders party hereto, and STERLING NATIONAL BANK, a
national banking association, as administrative and collateral agent (in such
capacity, and including its successors and permitted assigns, the
“Administrative Agent”) for the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Parties, the Lenders and the Administrative Agent are
parties to that certain Loan and Security Agreement dated as of December 28,
2016 (as amended, restated, supplemented or otherwise modified, the “Loan
Agreement”; capitalized terms not otherwise defined herein have the definitions
provided therefor in the Loan Agreement);

 

WHEREAS, the Credit Parties have requested that Lenders and Administrative Agent
consent to the sale by the Parent of (i) 19.407 acres of land, together with all
rights, easements and interests appurtenant thereto, situate at Lot 8, Block
9000, also known as 1 Jake Brown Road, Old Bridge Township, New Jersey 08857
(the “Land”), and (ii) all improvements located thereon, including, but not
limited to, a commercial building consisting of approximately 128,747 square
feet (“the “Building,” and Land and Building, collectively, the “Property”) and
more particularly described on Exhibit “A” attached hereto, for a purchase price
of $10,500,000.00, pursuant to that certain Agreement of Sale dated as of August
3, 2018, between the Parent and Jake Brown Rd, LLC, a New Jersey limited
liability company (the “Buyer”), as amended by the Parent’s letter dated
September 20, 2018, which extended the Due Diligence Period expiration date, at
the Parent’s request, to October 4, 2018, and as further amended by that certain
Second Amendment to Agreement of Sale dated October 8, 2018 (collectively, the
“Sale Agreement”; such sale is hereinafter referred to as the “Sale”);

 

WHEREAS, pursuant to the Sale Agreement, the Parent and the Buyer propose to
enter into the Lease referred to therein whereby the Parent leases the Property
from the Buyer (the “Lease”);

 

WHEREAS, absent the prior written consent of Lenders and Administrative Agent,
the Sale would result in a breach of Section 9.8 of the Loan Agreement and the
Sale and the Lease would result in a breach of Section 9.9 of the Loan
Agreement, each of which breaches would be an Event of Default under Section
10.1(c)(i) of the Loan Agreement; and

 

WHEREAS, Lenders and Administrative Agent are willing to consent to the Sale and
the Lease subject to the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Consent, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Consent. Subject to the satisfaction of the applicable conditions set forth
in Section 2 below, and in reliance on the representations set forth in
Section 4 below, Lenders and Administrative Agent hereby consent to the Sale and
the Lease on the terms and subject to the conditions set forth in the Sale
Agreement and the Lease, respectively; provided that the proceeds of the Sale
shall be applied to prepay in full the outstanding principal balance of the Term
RE Loan and all accrued and unpaid interest thereon and to pay down the
Revolving Loans to an outstanding balance of zero. The foregoing consent is a
limited consent and shall not be deemed to constitute a consent with respect to
any other current or future departure from the requirements of any provision of
the Loan Agreement or any other Loan Documents.

 



 

 

 

2. Conditions to Effectiveness. The effectiveness of Sections 1 and 3 of this
Consent are subject to the following conditions precedent (the “Conditions
Precedent”):

 

(a) Administrative Agent shall have received a copy of this Consent executed by
each Credit Party;

 

(b) Administrative Agent shall have received a landlord’s subordination and
consent for the Property, in form and substance satisfactory to Administrative
Agent, executed by the Buyer as landlord under the Lease;

 

(c) The Credit Parties shall have paid to the Administrative Agent all
outstanding fees and expenses owing to the Lenders and Administrative Agent
under the Loan Documents as of such date, in each case, in immediately available
funds; and

 

(d) after giving effect to this Consent, no Default or Event of Default shall
have occurred and be continuing.

 

3. Discharge of Mortgage. Upon Administrative Agent’s receipt of proceeds of the
Sale, in immediately available funds, in an amount sufficient to pay in full the
outstanding principal balance of the Term RE Loan and all accrued and unpaid
interest thereon and to pay down of the Revolving Loans to zero and satisfaction
of each of the Conditions Precedent, Administrative Agent shall execute and
deliver a Discharge of Mortgage and Assignment of Leases and Rents (the
“Discharge”) and shall file a UCC termination statement for the UCC financing
statement filed in favor of Administrative Agent in Middlesex County, New
Jersey. The parties hereto acknowledge and agree that Administrative Agent is
not releasing its security interest in any Collateral other than the Property,
and such security interest in other Collateral granted pursuant to the Loan
Agreement shall continue in full force and effect.

 

4. Representations and Warranties. To induce Lenders and Administrative Agent to
enter into this Consent, each Credit Party represents and warrants to Lenders
and Administrative Agent that:

 

(a) the execution, delivery and performance of this Consent has been duly
authorized by all requisite corporate or limited liability company action on the
part of each Credit Party, and this Consent has been duly executed and delivered
by each Credit Party;

 

(b) this Consent is a legal and binding instrument and agreement of the Credit
Parties, enforceable against the Credit Parties and each of them in accordance
with its terms; and

 

(c) after giving effect to this Consent, no Default or Event of Default has
occurred and is continuing.

 



-2-

 

 

5. Expenses. Each Credit Party hereby reaffirms its agreement under the Loan
Agreement to pay or reimburse Administrative Agent on demand for all costs and
expenses incurred by Administrative Agent in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of
Administrative Agent’s legal counsel. Without limiting the generality of the
foregoing, Credit Parties jointly and severally specifically agree to pay all
fees and disbursements of counsel to Administrative Agent for the services
performed by such counsel in connection with the preparation of this Consent,
the Discharge and other documents and instruments incidental hereto. Each Credit
Party hereby agrees that Administrative Agent may, at any time or from time to
time in its sole discretion and without further authorization by any Borrower or
any other Person, make one or more Revolving Loans to the Borrower under the
Loan Agreement, or apply the proceeds of any Revolving Loan, for the purpose of
paying such fees, disbursements, costs and expenses in connection with this
Consent.

 

6. Severability. Any provision of this Consent held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Consent and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

7. Counterparts. This Consent may be separately executed in counterparts and by
the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same agreement. This Consent
may be duly executed and delivered by facsimile transmission, electronic mail,
or other electronic means.

 

8. Ratification. This Consent is limited as stated herein and shall not be
deemed to be a consent to any departure from the terms and provisions of the
Loan Agreement except as expressly stated herein and shall not be deemed to be a
modification or waiver of any other term or condition of the Loan Agreement. The
terms and provisions of the Loan Agreement are ratified and confirmed and shall
continue in full force and effect. Each Credit Party hereby ratifies and
confirms that all guaranties, assurances, security interests and liens granted,
conveyed or assigned to the Lenders and the Administrative Agent under the Loan
Documents (as they may have been renewed, extended, increased and amended),
other than the Administrative Agent’s lien on the Property released pursuant to
the Discharge, are not released, reduced or otherwise adversely affected by this
Consent or the Discharge and continue to guarantee, assure and secure full
payment and performance of the present and future Obligations, and agrees to
perform such acts and duly authorize, execute, acknowledge, deliver, file and
record such additional documents and certificates as the Administrative Agent
may reasonably request in order to create, perfect, preserve and protect those
guaranties, assurances, security interests and liens.

 

9. Governing Law. This Consent shall be a contract made under and governed by
the laws of the State of New York, without regard to conflict of laws principles
that would require the application of laws other than those of the State of New
York. Whenever possible each provision of this Consent shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Consent shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Consent.

 

10. Final Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Page Follows]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their respective duly authorized officers or
representatives as of the date first written above.

 

  BLONDER TONGUE LABORATORIES, INC., as a Borrower and a Credit Party        
By:                                            Name:      Title:           R. L.
DRAKE HOLDINGS, LLC, as a Borrower and a Credit Party         By:     Name:    
Title:           BLONDER TONGUE FAR EAST, LLC, as a Guarantor and a Credit Party
        By:     Name:     Title:           STERLING NATIONAL BANK, as
Administrative Agent, Swing Lender and Lender         By:     Name:     Title:  

 

Signature Page to Consent Under Loan and Security Agreement

 

-4-

 

 

EXHIBIT A

 

Description of Real Property

 

Real property in the City of Old Bridge, County of Middlesex, State of New
Jersey, described as follows:

 

ALL THAT CERTAIN lot, piece or parcel of land, situate, lying and being in the
Township of Old Bridge, County of Middlesex, State of New Jersey:

 

BEGINNING at a point in the Easterly line of Jake Brown Road, variable width,
distant 346.37 feet on a course bearing North 06 degrees 50 minutes 00 seconds
East, from the intersection of the said line of Jake Brown Road extended
Southerly with the Northerly line of Patio Greens Drive, extended Westerly, and
running; thence

 

1. North 06 degrees 50 minutes 00 second East, 32.39 feet along the Easterly
line of Jake Brown Road, as shown on a plat entitled Final Map Section 2 Patio
Greens dated 9/5/84, filed with the Middlesex County Clerk on 8/20/85 as Map No.
4886, File No. 972, to a point of curvature; thence

 

2. Northeasterly, continuing along the easterly line of Jake Brown Road, along a
curve to the left, having a radius of 1,000.00 feet, an arc distance of 76.55
feet, a delta angle of 04 degrees 23 minutes 10 seconds, a chord distance of
76.53 feet and a chord bearing of North 04 degrees 38 minutes 25 seconds East to
a 1/2” steel pin with plastic identification cap set to a point of tangency;
thence

 

3. North 02 degrees 26 minutes 52 seconds East, 541.66 feet along the Easterly
line of Jake Brown Road to a point of curvature, being the beginning of the
second course in Deed Book 2669, Page 827; thence

 

4. Northeasterly, continuing along the said easterly line of Jake Brown Road,
along a curve to the right, having a radius of 50.00 feet, an arc distance of
78.54 feet, a delta angle of 90 degrees 00 minutes 00 seconds, a chord distance
of 70.71 feet and a chord bearing of North 47 degrees 26 minutes 50 seconds East
to a masonry nail with metal disk set at a point of tangency; thence;

 

5. South 87 degrees 33 minutes 10 seconds East, 792.91 feet along the Southerly
line of Jake Brown Road to a point of curvature; thence

 

6. Northeasterly, continuing along the southerly line of Jake Brown Road, along
a curve to the left, having a radius of 200.00 feet, an arc distance of 210.90
feet, a delta angle of 60 degrees 25 minutes 10 seconds, a chord distance of
201.27 feet and a chord bearing of North 62 degrees 14 minutes 15 seconds East
to a 1/2” steel pin with plastic identification cap set at a point of tangency;
thence,

 

7. North 32 degrees 01 minutes 40 seconds East, 244.08 feet to a point in the
Easterly line of the present Jake Brown Road and the old Jake Brown Road, being
the terminus of the 6th course in Deed Book 2660, Page 86; thence

 

8. South 53 degrees 58 minutes 40 seconds East, 396.74 feet along the line of
Lot 9 to a point; thence

 

9. South 44 degrees 50 minutes 00 seconds West, 189.49 feet along the line of
Lot 1 in Block 9002 as shown on a plat entitled Final Map Section 3 Patio Greens
dated 3/31/82, filed in the Middlesex County Clerk’s Office on 4/19/84 as Map
No. 4690, File No. 970; thence

 

10. South 43 degrees 03 minutes 07 seconds West, 849.65 feet to a point, said
point being 9.25 feet Easterly of the point of beginning in the Deed Book 3289,
Page 68 and 9.25 feet Westerly of the terminus of the 3rd course in Deed Book
3289, Page 68, Tract 2; thence

 

11. North 88 degrees 14 minutes 26 seconds West, 792.62 feet to a point, being
the point and place of beginning.

 

12. NOTE: FOR INFORMATION ONLY: Being Lot(s) 8, Block(s) 9000; Tax Map of the
Township of Old Bridge, County of Middlesex, State of New Jersey.

 



-5-

